 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    BILL DOLAN,                                        No. 1:18-cv-01217-LJO-SKO
11                        Plaintiff,
12             v.                                        ORDER DIRECTING THE CLERK OF
                                                         COURT TO CLOSE THE CASE
13    GC SERVICES, LP,
                                                         (Doc. 5)
14                        Defendant.
15

16

17            On November 19, 2018, Plaintiff filed a “Notice of Voluntary Dismissal Pursuant to

18   F.R.C.P. 41(a)(1)(A)(i),” in which Plaintiff notifies the Court of the dismissal of the entire action

19   with prejudice. (Doc. 5.) Plaintiff filed this notice before the opposing party served either an

20   answer or a motion for summary judgment. As such, Plaintiff has voluntarily dismissed this

21   matter without prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). The Court

22   therefore DIRECTS the Clerk of Court to close this case.

23

24
     IT IS SO ORDERED.
25

26   Dated:     November 20, 2018                                   /s/   Sheila K. Oberto              .
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     2
